In an action, inter alia, to recover damages for breach of contract and to foreclose a mechanic’s lien, the defendant appeals from a judgment of the Supreme Court, Suffolk County (Catterson, J.), entered March 22, 2004, which, upon a jury verdict, is in favor of the plaintiff and against it in the principal sum of $99,865.
Ordered that the judgment is affirmed, with costs.
A jury verdict should not be set aside as against the weight of the evidence unless the evidence so preponderates in favor of the moving party that the verdict could not have been reached on any fair interpretation of the evidence (see Adelman v Attonito, 304 AD2d 507 [2003]; Nicastro v Park, 113 AD2d 129, 134 [1985]). A fair interpretation of the evidence supported the jury’s conclusion that the defendant breached the subject contract, and that the plaintiff did not breach the contract (see id.).
Contrary to the defendant’s contention, it was not deprived of a fair trial by the trial court’s examination of witnesses, to which the defendant never objected (see Padilla v Jols Realty Corp., 284 AD2d 512 [2001]). The trial court questioned witnesses to clarify facts material to the issues at trial, and it did not display any bias toward either party (see Malaty v North Ark. Wholesale Co., 305 AD2d 556 [2003]; Colon v City of New York, 245 AD2d 258 [1997]).
The defendant’s remaining contention is without merit. Adams, J.P., Luciano, Skelos and Lifson, JJ., concur.